Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel withdrawn claims 6-7.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The instant claims require a method of producing a bearing element in a cathode sputtering installation containing at least one target, the method comprising:
Ion etching a substrate to remove particles while the target is connected to an anode
Particles removed from the substrate are mixed with target particles as removed particles are deposited on the target
Reversing the polarity of the target, to cathode potential, to deposit a metal layer on the substrate from the target, the metal layer including a transition zone of 0.3-5 micron thickness and comprising both the removed particles and target particles.

While prior art exists disclosing knowledge in the art of a deposition process in which a target is used as an anode to etch a substrate to remove particles and subsequently reversing the polarity of the target to cathode potential for deposition of a layer on the substrate by sputtering the target (see Quinn, as applied in the prior office action), none of the prior art teaches or suggests both this process with a sliding bearing and specific mixing of etched particles with the target particles by deposition onto the target and formation of a transition zone of 0.3 to 5 micron thickness before formation of the metal layer by the target.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794